 1   ALEXIS GALINDO (State Bar No. 136643)
 2
     CURD GALINDO & SMITH LLP
     301 East Ocean Blvd., Suite 1700
 3   Long Beach, CA 90802-4828
 4   Telephone: (562) 624-1177
     Facsimile: (562) 624-1178
 5   Email:agalindo@cgsattys.com
 6

 7
                           UNITED STATES DISTRICT COURT
 8
                         EASTERN DISTRICT OF CALIFORNIA
 9

10

11   RODRICK ROMAN CASTRO,
     DECEASED, through his Co-Successors CASE NO: 18-cv-02115-KJM-EFB
12   in Interest, RODNEY CASTRO, and
     Individually as his father and VIRGINIA ORDER RE: LEAVE TO AMEND
13   CASTRO, and individually as his mother; COMPLAINT.
     RAC, a Minor, through GAL Irene Eva
14   Coronado; JNC, a Minor through GAL
     Erin Chavez; DRM, a Minor through
15   GAL Romie Martinez;
16                             Plaintiffs,
17             vs.
18   STATE OF CALIFORNIA,
     CALIFORNIA DEPARTMENT OF
19   CORRECTIONS & REHABILITATION,
     a State Agency, DEUEL VOCATIONAL
20   INSTITUTION, A California State
     Prison; KIMBERLY SEIBEL,
21   Individually and in her official capacity as
     Acting Warden of DVI;
22   SCOTT KERNAN, Individually and in his
     official capacity as Secretary of CDCR;
23   EDMUND G. BROWN, JR, in his
     individual and official capacity as
24   Governor;COUNTY OF SAN
     BERNARDINO, a public entity, and
25   DOES 1 through 20, Jointly and
     Severally,
26
                               Defendants.
27

28
     ORDER RE: LEAVE TO AMEND COMPLAINT             CASE NO: 18-cv-02115-KJM-EFB
                                                1
 1         The Court having found good cause and based upon the stipulation of the
 2   parties, IT IS SO ORDERED that:
 3         1.     Plaintiffs file a first amended complaint on or before November 2, 2018.
 4         2.     Defendants need not respond to the original complaint (ECF No. 1.)
 5         IT IS SO ORDERED.
 6   DATED: October 18, 2018.
 7

 8                                             UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER RE: LEAVE TO AMEND COMPLAINT                   CASE NO: 18-cv-02115-KJM-EFB
                                              2
